DETAILED ACTION
Receipt of Arguments/Remarks filed on October 6 2021 is acknowledged. Claims 2, 11-13, 20-22, 24-26, 30-53 and 56 were/stand cancelled. Claims 1, 29 and 58 were amended. Claims 1, 3-10, 14-19, 23, 27-29, 54-55 and 57-58 are pending in the application. Claims 7-9 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5 2018.   Accordingly, claims 1, 3-6, 10, 14-17, 19, 23, 27-29, 54-55 and 57-58 are being examined on the merits herein.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The arguments filed October 6 2021 is sufficient to overcome the rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The response makes it clear that the matrix comprises the doxycycline in combination with an additional pharmaceutically active agent.  While a combination of pharmaceutically active agents was not elected in the response to the restriction requirement filed February 5 2018, the species election has been expanded to include an anti-inflammatory agent taught by Emanuel et al.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 10, 14-17, 19, 23, 27-29, 54-55 and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1, 29 and 58 introduce new matter as the claims recite the limitation: "doxycycline resistant”. There is no support in the specification for this limitation. The limitation of:  "doxycycline resistant bacteria" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses staphylococcus aureus and methicillin-resistant staphylococcus aureus in general and ATCC25923 specifically but does not describe the instantly claimed limitation.  There is no guidance in the specification to select doxycycline resistant.  It is noted that in the declaration filed April 22 2019, table 1 discloses several different doxycycline sensitive and resistant bacterial strains.  However, none of these strains are disclosed in the instant specification.  

Response to Arguments
Applicants’ arguments filed October 6 2021 have been fully considered but they are not persuasive. 
Applicants argue that alternative elements that are positively recited may be excluded in the claims.  The instant specification refers to methicillin-resistant staphylococcus aureus (MRSA) and the susceptibility to doxycycline by MRSA.  It is argued that the originally filed specification supports doxycyline resistant bacteria in view of MRSA being antibiotic resistant.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 10, 14-17, 19, 23, 27-29, 54-55 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel et al. (USPGPUB No. 20110117197, cited in the Office action mailed on March 15 2018) and Emanuel et al. (Journal of Controlled release, 2012, cited on PTO Form 1449, referred to in the action as Emanuel II) in view of Tom et al. (Ann Thorac Surg, 2009, cited in the Office action mailed on March 15 2018) and Bahulekar et al. (USPGPUB No. 20110294760, cited in the Office action mailed on March 15 2018) as evidenced by Berman (USPGPUB No. 20120128622) and Misra et al. (Methods in Enzymology, 2012).
Applicant Claims
	The instant application claims a method for killing doxycycline resistant bacteria at a surgical site, the method comprising the step of applying to the surgical site a biodegradable substrate impregnated or having its surface coated fully or partially with a matrix composition, said matric composition comprising (a) about 10-30% w/w of a biocompatible polymer,  (b) about 5-30% w/w of a first lipid component comprising at least one sterol which is non-covalently associated with the biocompatible polymer, (c) about 40-75% of a second lipid component comprising at least one phospholipid having fatty acid moieties of at least 12 carbons; and (d) about 1-20% w/w of doxycycline or doxycycline hyclate, wherein the substrate constitutes about 60-90% (2/2) of the total weight of the coated substrate and the matrix composition constitutes about 10-40% (w/w) of the total weight of the coated substrate; and wherein the applying to the surgical site achieves of level of doxycycline or doxycycline hyclate effective to kill doxycycline resistant bacteria at the surgical site.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
doxycycline (antibiotic) and 1,2-disteroyl-sn-glycero-3-phosphocholine present as 300-700% w/w vs PLGA.  The mixture is applied to bone filler particles.  Bone filler material taught includes tricalcium phosphate (example 10).  Particle size of the material includes 550 nm and 4.2 nm (paragraph 0277).  The matrix composition can be in shapes such as a sphere (paragraph 0078).  Exemplified cholines include 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC) and 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) (paragraph 0232 and examples).  It is taught that the ratio between the volume and the percentage of solids in the mixture and the mass of the bone particles will determine the release period of the drug (paragraph 0256).  Taught is applying to injured bone (paragraph 0289).  Taught is a method of treating osteomyelitis.  Taught is administering an implant at or near the site 
Emanuel II is directed to a lipid-and-polymer-based novel local drug delivery system-BonyPid from physiochemical aspects to therapy of bacterially infected bones.  It is taught that bone infection by pathogenic microorganism may result in severe prolonged inflammatory disease followed by bone destruction (osteomyelitis).  It is taught that local antibiotic administration is commonly used to overcome poor bone penetration of antibiotics given systemically (page 353).  Taught are the formation of bonypid which are tricalcium phosphate (TCP) particles that are coated with polymer-lipid-doxycyline formulation.  Used are PLGA, cholesterol, doxycycline and phospholipids either DMPC, DPPC or DSPC or a combination of DMPC-DPPC or DPPC-DSPC (page 354, section 2.3).  The overall mass gained by the coated granules was about 13% (section 3.3).  Tables 1 and 2 shows mol% ratios of DPPC to DSPC of about 3:1 to about 1:3.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While both Emanuel et al. and Emanuel II suggest substantially similar substrates coated with a matrix and suggest the use in the treatment of infections and osteomyelitis, neither expressly teach killing doxycycline resistant and doxycycline sensitive bacteria at a surgical site.  However, these deficiencies are cured by Bahulekar et al. and Tom et al. as evidenced by Berman and Misra et al.
	Bahulekar et al. is directed to compositions and methods for presenting sternal wound infections.  It is taught that a median sternotomy is a surgical procedure in which 
	Tom et al. is directed to an update on methicillin-resistant Staphylococcus aureus (MRSA) screening and decolonization in cardiac surgery.  It is taught that MRSA is a multidrug-resistant organism that infiltrated both the hospital and community (page 695, first paragraph).  After cardiothoracic surgery, the incidence of surgical-site infections ranges from 0.5 to 14.3% and postsurgical mediastinitis occurs in 1 to 4% of patients after coronary artery bypass graft surgery of which up to 65% are caused by MRSA (page 695, second paragraph).  Antibiotic surgical prophylaxis is a mainstay of infection prevention (page 698, left column, first paragraph).  Taught is the infusion of antibiotics as the standard of care for prophylaxis in cardiovascular surgery (page 698).  
	Berman is directed to a MRSA bactericidal topical gel.  It is taught that antibiotics treat bacterial infections and work by killing the microbes, preventing from reproducing or allow the natural defense systems of the body the ability to eliminate them (paragraph 0003).  Doxycyline is taught as an antibiotic that is effective to reduce or eliminate MRSA (paragraph 0028).
	Misra et al. teaches that therapeutic agents encapsulated in nanoparticles have several advantages over the native drug not encapsulated in nanoparticles.  Such as (1) these nanoparticles are able to provide larger mass of drug to the target cells that helps in increasing the therapeutic efficacy of the drug, (2) it also helps in overcoming the drug resistance by inhibiting the cell's ability to pump the drug molecule back out, (3) 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Emanuel et al., Emanuel II, Bahulekar et al. and Tom et al. and formulate the drug delivery system of Emanuel et al. and Emanuel II as a paste for the local application at the sternum or surrounding area following a cardiac procedure in order to treat or protect the area from infection.  One of ordinary skill in the art would have been motivated to utilize the drug delivery system in this manner as both Emanuel et al. and Emanuel II teach the systems are useful for treating infections and osteomyelitis and Bahulekar et al. teaches that during and following a median sternotomy the wound site, sternum and/or internal cavity can be contaminated with bacteria and that local application of an antibiotic to this region can be utilized to treat potential infections as well as reduce osteomyelitis and that antibiotics used with a polymer in this manner can be formulated as a paste for topical application.  Thus, one skilled in the art based on the teachings of the prior art would have been motivated to apply the drug delivery device of Emanuel et al. and Emanuel II locally at the surgical site including the sternum and/or internal cavity in order to treat an infection as well as help the bone heal.  One of ordinary skill in the art would have been motivated to utilize antibiotics in order to treat infections caused by hospital acquired bacteria such as MRSA based on the teachings of Tom et al.  One skilled in the art would have been 
	Regarding the claimed resistance, as taught by Misra et al. encapsulation in nanoparticles helps in overcoming the drug resistance by inhibiting the cell's ability to pump the drug molecule back out, since the liposomes are nanometer size there is an expectation it would reduce the resistance of bacteria to the drug.  
Regarding the instantly claimed biodegradable substrate having it surface coated fully or partially with a matrix and the amount of ingredients.  Both Emanuel et al. and Emanuel II teach tricalcium phosphate (i.e. mineral substrate) coated with a biocompatible polyester (polylactic acid or polyglycolic acid), cholesterol (i.e. at least one sterol), at least one phospholipid and an antibiotic.  Emanuel II specifically exemplifies a phospholipid combination of DPPC and DSPC (which read on phospholipids having fatty acid moieties of at least 14 carbons) and Emanuel et al. exemplify the use of both DPPC and DSPC individually.  Emanuel et al. teach particle sizes falling within the range claimed and that such shapes can be spherical.  The matrix is taught as being essentially free of water.  Emanuel II teaches the matrix amount is about 13% which falls within the scope claimed and Emanuel et al. teaches that manipulation of the coating thickness affects the release rate.  Amounts of the components taught by both Emanuel et al. and Emanuel II overlap those instantly Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-6, 10, 14-17, 19, 23, 27-29, 54-55 and 57-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No. 8877242 in view of Tom et al., Bahulekar et al. and Misra et al. as evidenced by Berman.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for killing doxycycline resistant bacteria at a surgical site, the method comprising the step of applying to the surgical site a biodegradable substrate impregnated or having its surface coated fully or partially with a matrix composition, said matric composition comprising (a) about 10-30% w/w of a biocompatible polymer,  (b) about 5-30% w/w of a first lipid component comprising at least one sterol which is non-covalently associated with the biocompatible polymer, (c) about 40-75% of a second lipid component comprising at least one phospholipid having fatty acid moieties of at least 12 carbons; and (d) about 1-20% w/w of doxycycline or doxycycline hyclate, wherein the substrate constitutes about 60-90% (2/2) of the total 
Patent ‘242 claims a method device comprising a substrate and a biocompatible coating wherein the coating comprises a matrix comprising a biodegradable polymer (PLA, PGA and PLGA), a first lipid (cholesterol), a second lipid (DSPC, DPPC, DPOC and any combination thereof), and at least one pharmaceutical active agent.  Actives claimed include antibiotics.  A method of stimulating bone augmentation is claimed.  Tricalcium phosphate granule substrates are claimed.  
Patent ‘242 does not expressly claim treating a surgical site infection associated with a cardiac procedure.  However, these deficiencies are cured by Tom et al., Misra et al. and Bahulekar et al. as evidenced by Berman.
Bahulekar et al. is directed to compositions and methods for presenting sternal wound infections.  It is taught that a median sternotomy is a surgical procedure in which a vertical inline incision is made along the sternum, after which the sternum itself is divided, or cracked. This procedure provides access to the heart and lungs for further surgical procedures such as a heart transplant, correction of congenital heart defects, or coronary artery bypass surgery. After the surgery has been completed, the sternum is usually closed with the assistance of wires or metal tapes (paragraph 0005).  The wound site, sternum and/or internal cavity can be contaminated with bacteria at any time during the surgery and closure. Whereas superficial sternal wound infection may not in and of itself be associated with high mortality rates, these infections can track to 
	Tom et al. is directed to an update on methicillin-resistant Staphylococcus aureus (MRSA) screening and decolonization in cardiac surgery.  It is taught that MRSA is a multidrug-resistant organism that infiltrated both the hospital and community (page 695, first paragraph).  After cardiothoracic surgery, the incidence of surgical-site infections 
Misra et al. teaches that therapeutic agents encapsulated in nanoparticles have several advantages over the native drug not encapsulated in nanoparticles.  Such as (1) these nanoparticles are able to provide larger mass of drug to the target cells that helps in increasing the therapeutic efficacy of the drug, (2) it also helps in overcoming the drug resistance by inhibiting the cell's ability to pump the drug molecule back out, (3) these are targeted to the disease site by localized delivery agents that can be accomplished either by passive targeting or by active targeting, and (4) immunogenicity and other side effects of conventional method can be overcome by the help of these nanoparticles.
Berman is directed to a MRSA bactericidal topical gel.  It is taught that antibiotics treat bacterial infections and work by killing the microbes, preventing from reproducing or allow the natural defense systems of the body the ability to eliminate them (paragraph 0003).  Doxycyline is taught as an antibiotic that is effective to reduce or eliminate MRSA (paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patent ‘242, Misra et al., Bahulekar et al. and Tom et al. and formulate the medical device of patent ‘242 as a paste for the local application at the sternum or surrounding area following a cardiac procedure .

Claims 1, 3-6, 10, 14-17, 19, 23, 27-29, 54-55 and 57-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9421271 in view of Tom et al., Misra et al. and Bahulekar et al. as evidenced by Berman.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘271 claims a matrix composition comprising a biodegradable polymer (PLA, PGA and PLGA), cholesterol, a second lipid (DMPC, DPPC, DSPC, DOPC and combinations), and a pharmaceutical active agent.  Antibiotics are claimed.  A substrate having coated on at least a potion thereof a matrix composition wherein the substrate includes hydroxyapatite. 
Patent ‘271 does not expressly claim treating a surgical site infection associated with a cardiac procedure.  However, these deficiencies are cured by Tom et al., Misra et al. and Bahulekar et al. 
The teachings of Tom et al., Misra et al. Bahulekar et al. and Berman are set forth above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patent ‘271, Misra et al., Bahulekar et al. and Tom et al. and formulate the substrate of patent ‘271 as a paste for the local application at the sternum or surrounding area following a cardiac procedure in order to treat or protect the area from infection.  One of ordinary skill in the art would have been motivated to utilize the substrate in this manner as patent ‘271 teaches an antibiotic .


Claims 1, 3-6, 10, 14-17, 19, 23, 27-29, 54-55 and 57-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10105443 (US Application No. 15244048) in view of Tom et al., Misra et al. and Bahulekar et al. as evidenced by Berman.   Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘443 claims a method of treating osteomyelitis comprising the step of administering to the infected bone a substrate having its surface at least partially coated with a matrix composition for sustained antibiotic release.  The matrix comprises a biodegradable polymer (PLGA, PLA or PLA), cholesterol, a second lipid comprising at least one phospholipid having fatty acid moieties of at least 14 carbons and an antibiotic agent (DMPC, DPPC, DSPC, DOPC and combinations).  Administration at or near the site of osteomyelitis is claimed.  
Patent ‘443 does not expressly claim treating the osteomyelitis at surgical site infection associated with a cardiac procedure.  However, these deficiencies are cured by Tom et al., Bahulekar et al., Misra et al. and Berman. 
The teachings of Tom et al., Misra et al., Bahulekar et al. and Berman are set forth above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patent ‘443, Bahulekar et al., Misra et al. and Tom et al. and formulate the substrate of patent ‘443 as a paste for the local application at the sternum or surrounding area following a cardiac procedure in order to treat or protect the area from infection and treat osteomyelitis.  One of ordinary skill in the art would have been motivated to utilize the substrate in this manner as patent ‘443 teaches an antibiotic and treatment of osteomyelitis and Bahulekar et al. teaches 

Claims 1, 3-6, 10, 14-17, 19, 23, 27-29, 54-55 and 57-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74-96 of copending Application No. 16790009 (USPGPUB No. 20200268669). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘009 claims a method for treatment or prophylaxis of a soft-tissue incision site infection associated with a surgical operation, wherein the method comprises: administering to the soft- tissue incision site, a biodegradable mineral substrate shaped in the form of particles, wherein the mineral substrate is impregnated or has its surface coated fully or partially with a matrix composition, wherein the matrix composition comprises:(a) a biodegradable polyester; (b) a first lipid component comprising at least one sterol, wherein the at least one sterol is non-covalently associated with the biodegradable polyester; (c) a second lipid component comprising at least one phospholipid having fatty acid moieties of at least 12 carbons; and (d) an antibiotic agent selected from the group consisting of: doxycycline and doxycycline hyclate.  Cardiac procedures are claimed.  Same substrates are claimed.  Copending ‘009 claims all the instant limitations in the dependent claims.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both claim application of the same composition to an overlapping patient population.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments/Declaration unde rule 132
Applicants’ arguments filed October 6 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) the instant claims are directed to a method for killing doxycycline resistant bacteria wherein the method comprises the step of applying to the surgical site a specific biodegradable subtracted impregnated or having its surface coated with a specific matrix composition.  It is argued that the combination of references do not teach the instantly claimed methods.  The antibiotic resistant bacteria is not taught.  It is argued that there is no reasonable expectation that doxycycline can be utilized to treat doxycycline resistant bacteria.  It is argued that established in the declaration there are many different strains of MRSA which exhibit different degrees of susceptibility or resistance to antibiotic-mediated killing.  It is argued that beyond the introductory statement in Misra et al., there is no teaching of killing doxycycline-resistant bacteria with doxycyline.  The levels of doxycycline in Misra is significantly below the doxycycline MIC of bacterial strains considered to be doxycyline resistant.  
Regarding applicants’ first argument, the declaration does not establish that there are many different strains of MRSA which exhibit different degrees of antibiotic resistance.  There is a single MRSA strain (ATCC 33591) tested in the declaration.  Thus, this argument is not persuasive to contradict the prior art which clearly suggest doxycycline to treat MRSA.  Misra et al. expressly teaches that therapeutic agents encapsulated in nanoparticles have several advantages over the native drug not encapsulated in nanoparticles.  Such as (1) these nanoparticles are able to provide larger mass of drug to the target cells that helps in increasing the therapeutic efficacy of it also helps in overcoming the drug resistance by inhibiting the cell's ability to pump the drug molecule back out, (3) these are targeted to the disease site by localized delivery agents that can be accomplished either by passive targeting or by active targeting, and (4) immunogenicity and other side effects of conventional method can be overcome by the help of these nanoparticles.  Bellaire et al. (US Patent No. 8449916) recognizes that encapsulation of doxycycline improves it antibiotic activity.  A significant increase in activity was observed when compared to soluble doxycycline alone.  Bellaire et al. specifically states that encapsulation of antibiotics could effectively treat a variety of bacteria, including Antibiotic Resistant Methicillin Resistant Staphylococcus aureus (MRSA), Extremely Drug Resistant Mycobacterium tuberculosis (XTBR), Gram positive bacteria such as Streptococcus and Bacillus, protozoans such as Leishmania, and enveloped viruses such as influenza and HIV.  Since the instant claims are directed to encapsulated doxycycline and the prior art is directed to encapsulated doxycycline, the examiner cannot agree that the state of the art would not expect the instant invention to work.  While Applicants contend the levels are not resistant to the antibiotic, the instant claims do not require such a level.  Finally, as indicated by Applicants the instant claims are directed to application of the composition to the surgical site.  The prior art teaches the same application of the same composition to the same surgical site.  Nothing in the instantly claimed applying step as claimed distinguish this application step from the step of the prior art.  The examiner directs applicant's attention to MPEP 2112, section I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the 
Applicants argue that (3) the ODP rejections should be reconsidered based on the amendments.
Regarding applicants’ third argument, the rejections have been reconsidered but are maintained for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616